DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant(s) elected Claims 1-4, Group I, in response to the Election/Restriction submitted 09/17/2021, as the elected subject matter.  Claims 5-7, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 11/10/2021. 

Preliminary Amendment
The preliminary amendments of claims, filed 11/10/2021, has been fully considered.

Status of Claims
Claim 1-7 are pending with claims 1-4 under examination and 5-7 withdrawn from consideration.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 182021535, filed 10/23/2018, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/10/2019 and 05/12/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 8-9 recite “applying a force (Fxy) in the horizontal direction (xy) to the laboratory sample container”.  It is unclear how the force is being applied to the laboratory sample container and what applies the force to the laboratory sample container.  Is a robotic gripper applying the force?  Are the side-walls of the laboratory sample container rack applying the force?  Is anything capable of apply the force?
Claims 2-4 are also rejected by virtue of their dependency from claim 1.

Claim 1 line 12 recites “an error procedure”.  It is unclear how Applicant(s) are correlating the term “error procedure” with the function of the device.  What functions are performed when an error occurs such that the device performs an error procedure?

 Claim 2 recites “the gripping fingers are moved towards each other along a griping direction (D) during a gripping operation, and wherein during step b), the force (Fxy) in the horizontal direction (xy) is applied in the gripping direction (D)”.  However, the claim does not directly correlated the gripping device with the force applied in the horizontal direction and it is unclear if Applicant(s) are intending for the gripping device itself to apply the force during step b).

Claim 3 recites “g) performing steps b) to d)”.  However, claim 1 previously requires steps b) to d) be performed in the method.  Therefore, it is unclear what additional steps are being added by step g).

Claim 4 recites “the step of performing an error procedure comprises generating an error message”.  It is unclear what and how the error message is being generated.  Does the device comprise sensors, a processor, a display, an alarm that are used to generate and transmit an error message?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshifumi (Translation of JP S62 287161 A; Pub. Date: Dec. 14, 1987; hereinafter “Toshifumi”).

Regarding claim 1, Toshifumi discloses a method of handling laboratory sample containers (Toshifumi; [0004]), the method comprising: 
a) moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position, wherein the laboratory sample container is prevented from moving horizontally more than a predetermined horizontal distance (∆xy) if inserted into the corresponding orifice of the laboratory sample container rack (Toshifumi discloses a robotic hand 14 that moves a sample container 15 into an orifice 3 of a laboratory ∆xy) the laboratory sample container is capable of moving within; fig. 1, [0005, 0007]); 
b) applying a force (Fxy) in a horizontal direction (xy) to the laboratory sample container (Toshifumi discloses displacement detection sensors 4a-d that come into contact with the sample container 15 along the x-y plane.  Contact between the sensors 4a-d and the sample container is a force applied to the sample container in the x-y direction; figs. 2-3, 4a-d, [0007-0011]); 
c) determining if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) (Toshifumi discloses the displacement sensors 4a and 4b oppose each other in the x direction and displacement sensors 4c and 4d oppose each other in the y direction; fig. 2, [0005]. In a case where the force is applied to one of the sensors 4a-d, the opposing sensor will determine if the sample container moves in the horizontal direction more than a predetermined distance or in the y direction more than a predetermined distance).
d) performing an error procedure if it is determined that the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) (Toshifumi discloses each sensor 4a-d communicates with control device 12, and when the sample container 15 contacts one of the sensors 4a-d, the control device 12 performs an error procedure by displacing the sample container 15 in the opposing direction of the sensor that sample container 15 made contact with; fig. 3, [0007-0011]).  
	Note: “provided that the laboratory sample container is placed at an intended position”, “if inserted into the corresponding orifice of the laboratory sample container rack”, and “if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy)” are all contingent limitations and do not necessarily have to occur. The broadest reasonable interpretation of a method (or process) claim having contingent limitations . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toshifumi and further in view of Rosmarin et al. (US 2013/0136569; Pub. Date: May 30, 2013 – hereinafter “Rosmarin”).

Regarding claim 2, Toshifumi discloses the method according to claim 1 above, wherein the laboratory sample container is held by a gripping device having two gripping fingers (Toshifumi; fig. 1, #14), and 
wherein during step b), the force (Fxy) in the horizontal direction (xy) is applied in the gripping direction (D) (Toshifumi discloses sensors 4a and 4b detect a force (Fxy) in the x direction and sensors 4c and 4d detect a force (Fxy) in the y direction; fig. 2.  Toshifumi also discloses the two gripping fingers grip the sample container 15 in the x direction; fig. 1.  Therefore, in a case where sensor 4a or 4b detects a force (Fxy), the force (Fxy) is applied in the gripping direction).
Toshifumi does not disclose wherein the gripping fingers are moved towards each other along a gripping direction (D) during a gripping operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping fingers of Toshifumi with the configuration to move towards each other along the gripping direction (D) during a gripping operation, as taught by Rosmain, because Rosmain teaches the gripping fingers configured to move towards each other during a gripping operation allows the fingers to eliminate or minimize instances of improper positioning when sticky surfaces are encounter on the sample container; [0020].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Toshifumi and Rosmain both teach a method of handling laboratory sample container wherein a horizontal force is applied to the sample container with gripping fingers. 

Regarding claim 3, Toshifumi discloses the method according to claim 1 above, comprising steps a) to d), wherein the following is performed: e) applying a force (Fz) in a vertical direction (z) to the laboratory sample container (Toshifumi discloses detection sensor 9 that come into contact with the bottom surface of sample container 15.  Contact between the sensor 9 and the bottom surface of the sample container is a force applied to the sample container in the z direction; figs. 1-3, 4a-d, [0005, 0012]); 
Toshifumi does not disclose after step a) and before steps b) to d), the following is performed: e) applying a force (Fz) in a vertical direction (z) to the laboratory sample container; f) determining if the laboratory sample container moves in the vertical direction (z) more than a ∆z); and -2-App. No. 16/597,913Art Unit 1798Atty No. P34871 US-sisFiled October 10, 2019Conf. No. 2400g) performing steps b) to d) if it is determined that the laboratory sample container moves in the vertical direction (z) more than the predetermined vertical distance (∆z).  
However, Rosmarin teaches the analogous art of a method of handling laboratory sample containers (Rosmarin; fig. 2, [0038]) the method comprising: 
a) moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position (Rosmarin teaches gripper assembly 104 transfers sample container 102 to a destination receptacle 103A in sample rack 103; fig. 2, #202, [0038]), wherein the laboratory sample container is prevented from moving horizontally more than a predetermined horizontal distance (∆xy) if inserted into the corresponding orifice of the laboratory sample container rack (Rosmarin teaches plate springs that prevent the sample container from moving within the inner diameter of receptacle 103A; fig. 1E); 
b) applying a force (Fxy) in a horizontal direction (xy) to the laboratory sample container (Rosmain teaches fingers 104A and 104B apply a force in the (xy) direction to grip the sample container; figs. 1H-1I & 2, #210, [0037-0038]); and 
after step a) and before step b), the following is performed: 
e) applying a force (Fz) in a vertical direction (z) to the laboratory sample container (Rosmain teaches a seater 105 that measures a height in the z direction from the top of the sample container 102 relative to a fixed point on the gripper assembly 104; figs. 1E-F, [0032].  The height H3 is a measurement taken prior to inserting the sample container into receptacle 103A, and the height H4 is a measurement taken after the sample container 102 is placed into receptacle 103A; [0034-0035].  When the measurement H4 is taken, the seater 105 applies a 
f) determining if the laboratory sample container moves in the vertical direction (z) more than a predetermined vertical distance (∆z) (Rosmain teaches the measured height H4 is compared with the measured height H3 to determine if the sample container has moved in the vertical direction more than a predetermined threshold; [0035]); and 
-2-App. No. 16/597,913Art Unit 1798Atty No. P34871 US-sisFiled October 10, 2019Conf. No. 2400g) performing steps b) if it is determined that the laboratory sample container moves in the vertical direction (z) more than the predetermined vertical distance (∆z) (Rosmain teaches after steps e) and f) are performed, step b) of applying a force (Fxy) in a horizontal direction (xy) to the laboratory sample container is performed; figs. 1H-I &2, #210, [0037-0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling laboratory sample containers of Toshifumi to further include steps e) to g) after step a) and before step b), as taught by Rosmain, because Rosmain teaches the steps e) to g) determine whether or not the laboratory sample container has slipped or changed its position relative to the gripping assembly during insertion into the receptacle 103A; [0035]).  The modification resulting in the method of Toshifumi performing steps e) to g) after step a) and before steps b) to d).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Toshifumi and Rosmain both teach a method of handling laboratory sample container comprising a step of applying a force to the sample container in the z direction.
Note: “if the laboratory sample container moves in the vertical direction (z) more than a predetermined vertical distance (∆z)”, and “if it is determined that the laboratory sample container moves in the vertical direction (z) more than the predetermined distance (∆z)” are contingent limitations and do not necessarily have to occur. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toshifumi and further in view of Yamakawa et al. (US 2005/0036913; Pub. Date: Feb. 17, 2005 – hereinafter “Yamakawa”).

Regarding claim 4, Toshifumi teaches the method according to claim 1 above, comprising the step of performing an error procedure (The step of performing an error procedure has previously been discussed in claim 1 above).
Toshifumi does not teach the error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position.
However, Yamakawa teaches the analogous art of a method of handling laboratory sample containers (Yamakawa; [0007]) the method comprising: d) performing an error procedure (Yamakawa teaches an error procedure of comparing whether or not a barcode of a first sample container matches the barcode of a second sample container, and when the barcodes match, the error procedure is executed; [0036]), wherein the error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position (Yamakawa teaches the error process includes execution of error notification via an error display on an LCD display unit which displays the message “rack feed error”; [0037]). 


Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Lewis et al. (US 6,544,799) discloses a calibration method for determining X, Y, and Z positioning of a sample rack.
Ingenhoven (US 2004/0267405) discloses a method for positioning containers in a rack having sensors that determine when a rack is misaligned.
Norman (US 2019/0351123) disclose an alarm and message that are generated when an error occurs loading a container in a tray.
Baltasar Baday (US 2020/0124628) discloses a method of moving a laboratory sample container to a target position and determining if laboratory sample 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798